Citation Nr: 0020225	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-08 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for Lyme disease currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  From April 25, 1992 to May 10, 1992, he 
served on active duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1995 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased rating from 
Lyme disease was denied.  The veteran appeals this decision.

Pursuant to a September 1999 remand, the veteran was afforded 
a VA examination in January 2000.  The case is returned the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's residuals of Lyme disease are manifested by 
pain and swelling of his knee and discomfort of his hips; 
anemia and weight loss productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year, or in a lessor number over prolonged 
periods, are not shown.  

3.  Other than a 30 degree limitation of rotation of the 
right hip, the veteran's hips have normal range of motion, 
bilaterally.  

4.  The veteran's right knee residuals are manifested by 
limitation of motion to 100 degrees due to pain and swelling 
of the knee.  The veteran's left knee displays normal range 
of motion.  



CONCLUSION OF LAW

The criteria for a disability evaluation greater than 40 
percent for residuals of Lyme disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, 4.88b, Diagnostic Codes 5002, 5250, 
5251, 5252, 5253, 5256, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  He has not alleged 
that any records of probative value that may be obtained and 
which have not already been associated with his claims folder 
are available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Service connection for Lyme disease was established by means 
of a August 1993 rating action as service medical records 
indicate that the veteran developed Lyme disease following a 
tick bite while serving on active duty for training with the 
Tennessee National Guard.  A 40 percent disability rating was 
assigned effective May 11, 1992, the day after the veteran's 
period of active duty for training terminated.  An increased 
disability rating was denied by means of an April 1995 rating 
action.  The veteran appeals this rating action and claims 
that his residuals of Lyme disease are more severe than 
currently evaluated and that an increased disability rating 
is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Lyme disease is rated under Diagnostic Code 6319 of the 
Schedule.  38 C.F.R. § 4.88b (1999).  Under these criteria, 
Lyme disease as an active disease warrants a 100 percent 
disability evaluation.  Thereafter, the residuals, such as 
arthritis, are to be rated under the appropriate system.  The 
most recent VA examination report of January 2000 indicates 
that the veteran does not currently have active Lyme disease; 
rather, he currently has chronic resistant Lyme arthritis.  

When a condition is not listed in the Schedule, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  While resistant Lyme arthritis is 
not listed in the Schedule, the veteran's current disability 
is closely analogous to the criteria for rheumatoid arthritis 
as these criteria approximate the localization and 
symptomatology of the veteran's residuals of Lyme disease.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  Under these 
criteria, a 100 percent disability evaluation is warranted 
for an active disease process with constitutional 
manifestations associated with active joint involvement and 
total incapacitation.  A 60 percent evaluation is appropriate 
for an active disease process with symptoms less severe than 
the criteria for 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  The 40 percent 
evaluation currently in effect contemplates an active disease 
process with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  Chronic residuals such as limitation of motion 
or ankylosis, either favorable or unfavorable, are to be 
rated under the appropriate diagnostic codes for the specific 
joints involved.  Where the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The Board notes that the ratings 
for the active process will not be combined with the residual 
ratings for limitation of motion or ankylosis and that the 
higher evaluation is to be assigned.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
Subsequent to the veteran's removal of a tick on his lower 
left leg during active duty for training, the veteran began 
to have symptoms of Lyme disease.  Medical evidence indicates 
that he began to experience acute arthralgias involving all 
of his joints.  

A May 1993 VA examination report indicates that the veteran 
complained of tiredness, generalized myalgia, and arthralgia.  
He had mild tenderness of both knees with normal range of 
motion and no crepitus.  His musculoskeletal system was 
essentially intact; however, there was some limitation of 
motion of the lumbar spine in flexion and extension.  A 
diagnosis of status post Lyme disease, now chronic and 
disabling, was rendered. 

A January 1994, VA discharge summary indicates that the 
veteran complained of several months of muscle pain.  He 
denied any joint swelling or erythema and had no fever or 
chills.  On examination, he had an approximate 4/5 weakness 
in both upper and lower extremities.  The examiner noted 
limitation of motion in the veteran's knees and hips 
bilaterally.  An arthritic profile was conducted with 
findings of a negative rheumatoid factor.  Early degenerative 
arthritic changes of the lumbar spine were noted.  

In June 1995, the veteran was afforded a VA examination. He 
complained of pain in his hips, knees, and ankles.  He walked 
with a cane, with an antalgic gait of the right.  HEENT was 
unremarkable.  He had full range of motion of the upper and 
lower extremities as well as the back.  He had full right and 
left flexion of the neck as well as full rotation of the neck 
without crepitation.  There was no swelling or capsular 
hypertrophy of the knees, ankles, wrists, or elbows.  
Similarly, no gross deformities, angulation, or false motion 
was noted.  The examination report indicates that intra-
articular involvement was not noted.  A diagnosis of history 
of Lyme disease was rendered with an additional diagnosis of 
subjective pain in the ankles, knees, hips, and low back 
secondary to Lyme disease.  

A December 1995 private medical record from the Greenville 
Orthopaedic Clinic indicates that the veteran continued to 
have complaints of lower back, bilateral shoulder, bilateral 
arm, bilateral elbow, bilateral wrist, bilateral hand, 
bilateral knee, bilateral leg, bilateral ankle, and bilateral 
foot pain.  He stated that he had bad joint pains and that 
his joints hurt all the time.  He had worked as a printer for 
25 years and was presently working at Doehler Jarvis in the 
finishing department.  The examiner stated that the veteran 
"look[ed] absolutely normal with the exception of some minor 
changers at the distal interphalangeal joint in the 
fingers."  He had full shoulder, elbow, knee, hip, foot, and 
ankle function.  Neurologic examination was negative.  
Radiographic examination of the right hand revealed some 
arthritic changes in the wrist, but very little in his hands.  
A rheumatology profile was completely normal with no 
abnormality at all.  The examiner questioned whether the 
veteran had ever had Lyme disease.  

In September 1998, the veteran reported for a VA examination 
with complaints of bilateral knee pain and lower extremity 
pain.  He indicated that his pain averages 8-10 on a scale 
from 0-10 with 0 representing no pain and 10 representing the 
maximum pain.  He indicated that when the pain becomes 
excessive, he has to cease his activities and use analgesic 
pain medication.  He reported a low energy level and used a 
cane on ambulation.  At the time of the examination, he was 
employed as a tool and die worker participating in sand core 
preparation or casting.  He reported that his walking is 
limited to less than 1/8th of a mile.  He was able to stand 
less than 10 minutes and sit for less than 15 minutes without 
excessive lower extremity pain.  He reported that his driving 
was limited to less than 30 minutes accompanied with pain and 
stiffness.  He avoids stairs and ladders.  The examiner noted 
that the veteran walked with a mild limp.  He had 90 degrees 
of hip flexion bilaterally and 0 degrees of hip extension 
bilaterally.  His abduction of the hips was 0-20 degrees 
bilaterally.  His external rotation was 30 degrees 
bilaterally and his internal rotation was 15 degrees.  
Examination of the lower extremities revealed mild quadriceps 
atrophy bilaterally.  His left knee showed no laxity at 0 
degrees; however 1+ laxity was recorded at 30 degrees valgus 
and varus stress.  His Lachman's were negative bilaterally.  
His bilateral range of motion of his knees was recorded at 
115 degrees.  Bilateral dorsiflexion of the ankles was 0 
degrees bilaterally, while plantar flexion was recorded at 45 
degrees bilaterally.  His anterior Drawer's and ankle 
instability appeared to be within normal limits.  His ankles 
had normal alignment bilaterally.  X-ray studies of the spine 
revealed degenerative disc disease in the form of 
spondylosis.  X-ray studies of the knees were unremarkable.  
X-ray studies of the ankles revealed no evidence of fractures 
or subluxation.  An impression of status post Lyme disease 
was rendered.  The report indicates that the veteran had 
clinical evidence of loss of motion and function attributed 
to his Lyme disease.  The examiner opined that the veteran's 
functional capacity or loss thereof is "probably attributed 
to the residual effects of his Lyme disease."  

An October 1998, VA infectious, immune, and nutritional 
examination report, indicates that the veteran had diagnoses 
of seronegative Lyme disease, secondary to Borrelia 
burgdorferi organism, chronic malnutrition, Vitamin B-12 
deficiency, and status post remote right middle cerebral 
artery stoke.  The report indicates that Lyme disease is 
still felt to be present and is somewhat complicated by the 
veteran's recent stroke history.  The examiner opined that 
the veteran was unemployable without any likelihood of 
partial or complete recovery.  

In September 1999, the Board remanded this case for a VA 
examination.  In January 2000, the veteran was afforded a VA 
infectious, immune and nutritional examination.  The veteran 
complained of asymmetric joint swelling and discomfort 
primarily of the large joints of both hips and both knees.  
The veteran denied any history of other arthritides and the 
examiner noted that he did not have symptoms currently that 
would be compatible with inflammatory arthritis and prior 
workups for this have been negative.  The veteran was 
employed and had worked as a "case lower" since October 
1995.  

The examiner noted that, while an April 1998, thallium study 
revealed some septal ischemia, the veteran had not developed 
any other cardiac symptoms which would be compatible with 
Lyme disease.  The examiner noted that the medical evidence 
did not show any evidence of a symmetric peripheral 
neuropathy which would be possibly attributable to Lyme 
disease.  The examiner found no history of myelitis, 
meningitis, or peripheral motor radiculomyelopathy.  The 
examiner noted that the veteran's shoulders were normal in 
appearance.  He was able to forward flex to 180 degrees and 
abduct to 180 degrees.  Similarly he was able to do shoulder 
external and internal rotation to 90 degrees without pain or 
difficulty.  He was noted to have excellent strength in his 
upper extremities, bilaterally.  There was full range of 
motion of the hips; however, internal rotation was limited to 
30 degrees on the right while normal on the left.  Internal 
rotation was limited due to discomfort of the right hip.  

The examination report indicates that his right knee was 
swollen and there was evidence of effusion of the 
suprapatellar bursa.  McMurray's tests and Lachman's tests 
were negative; however, the veteran did experience 
significant pain and discomfort with this joint testing.  
Knee flexion was limited to 100 degrees because of pain and 
swelling of the knee.  The left knee was completely normal in 
appearance with no evidence of bony deformity.  There was no 
edema, erythema, or effusion.  Similarly there was full range 
of motion with knee flexion to 140 degrees and full extension 
to 0 degrees.   The ankles and feet were also normal in 
appearance.  The veteran had 5/5 strength in both lower 
extremities.  He was able to stand, but not able to do heel 
walking or toe walking because of pain and discomfort.  

The examiner noted that the evidence showed that the veteran 
has obviously been a seronegative case of Lyme disease.  He 
was treated appropriately with Doxycycline and does not have 
any evidence that he ever developed wither neurologic or 
cardiac manifestations nor systemic manifestations as a 
result of this Lyme disease.  The examiner noted that there 
is an entity which is called treatment resistant chronic Lyme 
arthritis which is a residual of Lyme disease and which 
involves larger joints usually knees and hips and is 
characterized by an asymmetric joint swelling with associated 
pain, discomfort, and disability.  The examiner opined that 
it was more likely than not, that the veteran's pain and 
swelling of his knees and pain and discomfort related to his 
hips represent his chronic Lyme arthritis and are a direct 
result of the tick bite and his initial episode of Lyme 
disease.  However, this does not, according to the examiner, 
infer that the veteran currently has active Lyme disease in 
the sense that the rickettsia are still present in his body.  
The chronic resistant Lyme arthritis is known to persist for 
many years and can persist usually for greater than ten 
years.  The examiner noted that the veteran is currently 
employed and remains employable.  

The Board finds that the criteria for an increased disability 
rating under for an active disease process under Diagnostic 
Code 5002 are not met.  The evidence does not show that he 
veteran has weight loss and anemia resulting from his 
residuals of Lyme disease.  Similarly, the evidence does not 
show that his chronic residuals result in severe impairment 
of health warranting an increased rating.  On the contrary, 
the January 2000 examination report indicates that he is 
currently employed and remains employable, and that there are 
no deficits which would prevent his ability to be able to 
manage his affairs in his own best interests.  While the 
veteran complains of joint pain, the evidence does not show 
that his residuals of Lyme disease have resulted in 4 or more 
incapacitating exacerbations a year or a lesser number over 
prolonged periods.  Accordingly, based on the discussion 
above, the Board finds that the criteria for an increased 
disability rating for active Lyme disease under Diagnostic 
Code 5002 are not met.  

While an increased disability rating based on residuals of 
Lyme disease as an active disease process are not met, 
certain chronic residuals may be rated separately.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5002 (1999).  The January 
2000 examination report indicates that it is more likely than 
not that the veteran's pain and swelling of his knees and 
pain and discomfort related to his hips represent chronic 
Lyme arthritis.  Accordingly, analysis of the level of 
disability associated with the veteran's bilateral hip and 
knee disability is required.  

Disabilities of the hip and thigh are rated under Diagnostic 
Codes 5250 to 5255 of the Schedule.  Under Diagnostic Code 
5250, favorable ankylosis of the hip in flexion at an angle 
between 20 and 40 degrees and slight adduction or abduction 
warrants a 60 percent evaluation.  Diagnostic Code 5251 
provides for a 10 percent disability evaluation if the 
evidence shows limitation of extension of the thigh to 5 
degrees.  Under Diagnostic Code 5252, a 10 percent disability 
evaluation is warranted for limitation of flexion of the 
thigh to 45 degrees.  Under Diagnostic Code 5253, limitation 
of rotation of the thigh, cannot toe-out more than 15 
degrees, warrants a 10 percent evaluation.  As indicated 
above, the January 2000, VA examination report indicates 
that, with the exception of a limited internal rotation of 
the right hip to 30 degrees due to pain, the veteran had full 
range of motion of his hips bilaterally.  He was found to 
have normal internal rotation of the left hip to 40 degrees.  
As the medical evidence shows that the veteran has full range 
of extension and flexion of his hips and thighs bilaterally, 
a compensable evaluation is not warranted under Diagnostic 
Codes 5250, 5251, and 5252.   Similarly, a compensable 
evaluation is not warranted under Diagnostic Code 5253 as the 
evidence does not show that the veteran's rotation of the 
veteran's thigh is limited to 15 degrees.  

While a compensable evaluation for a is not warranted for 
right hip residuals of Lyme disease under the criteria set 
forth in Diagnostic Cods 5250, 5251, or 5252, the United 
States Court of Veterans Appeals (Court) has held that 
assignment of disability ratings for orthopedic disabilities 
is to include consideration of the regulatory provisions set 
forth in 38 C.F.R. §§ 4.40 and 4.45, wherein functional loss, 
as shown by "adequate pathology," is deemed integral to 
ascertaining the severity of such disabilities.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board notes that the 
while the veteran appears to have only a slight limitation of 
motion in his hips, he is unable to do heel walking or toe 
walking due to pain and discomfort.  In light of the 
objective manifestations of functional impairment caused by 
the veteran's right hip pain, the Board finds that a 10 
percent disability evaluation for right hip residuals of Lyme 
disease is warranted.  However, in light of the lack of left 
hip pathology, the Board finds that the veteran's left hip 
disability is sufficiently represented by a noncompensable 
evaluation.  

With respect to a left hip disability, the Board notes that 
Diagnostic Code 5002 provides for a 10 percent disability 
evaluation for limitation of motion or ankylosis of each 
major joint or group of minor joints that is rated as 
noncompensable.  However, as indicated above, the veteran's 
left hip displayed full range of motion.  Accordingly, this 
provision is not for application.  

Disabilities of the knee and leg are rated under diagnostic 
codes 5256 to 5263 of the Schedule.  Under Diagnostic Code 
5260, limitation of flexion to 45 degrees warrants a 10 
percent disability evaluation.  Under Diagnostic Code 5261, 
limitation of extension to 10 degrees warrants a 10 percent 
disability evaluation.  Diagnostic Code 5256 provides for a 
30 percent evaluation for ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.

As indicated above, the most recent VA examination report 
indicates that the veteran's right knee is limited to 100 
degrees of flexion because of pain and swelling.  
Accordingly, an increased disability rating for right knee 
residuals of Lyme disease under 5260 is not warranted.  While 
the degree of right knee extension is not discussed in the 
January 2000 examination report, previous VA examination 
reports of June 1995 and October 1998 do not show that his 
right knee extension was limited to 10 degrees.  Accordingly, 
an increased disability rating for right knee residuals of 
Lyme disease under 5261 is not warranted.  An increased 
disability evaluation is likewise not warranted under 
Diagnostic Code 5256 as the evidence does not show right knee 
ankylosis.

While a compensable evaluation is not warranted for right 
knee residuals of Lyme disease under the criteria set forth 
in Diagnostic Cods 5256, 5260, or 5261, as stated above, 
evaluation of orthopedic disabilities is to include 
consideration of the regulatory provisions set forth in 
38 C.F.R. §§ 4.40 and 4.45, wherein functional loss, as shown 
by "adequate pathology," is deemed integral to ascertaining 
the severity of such disabilities.  See DeLuca.  In the 
instant case, while the evidence does not show that the 
veteran's limitation of function a compensable evaluation, on 
examination his right knee was swollen and tender with 
"significant pain and discomfort."  In light of the 
function impairment resulting from the veteran's right knee 
residuals of Lyme disease and the persistent complaints of 
right knee pain, the Board finds that a 10 percent disability 
evaluation adequately reflects the actual level of functional 
impairment demonstrated. 

With respect to the veteran's left knee, the most recent VA 
examination report indicates that the veteran's left knee was 
completely normal in appearance and had full range of motion.  
Accordingly, an increased disability evaluation is not 
warranted under Diagnostic Codes 5256, 5260, or 5261.  
Additionally, the Board finds that the current noncompensable 
disability evaluation sufficiently reflects the level of 
functional impairment demonstrated.  The Board notes that the 
VA examination indicated that the veteran's left knee did not 
manifest any edema, erythema, or effusion.  Similarly there 
was no tenderness over any part of the left knee and there 
was full range of motion.  The Board notes that Diagnostic 
Code 5002 provides for a 10 percent disability evaluation for 
limitation of motion or ankylosis of each major joint or 
group of minor joints that is rated as noncompensable.  
However, as indicated above, the veteran's left knee 
displayed full range of motion.  Accordingly, this provision 
is not for application.  

As the veteran's right knee and right hip disabilities are 
both rated as 10 percent disabling, the veteran's residuals 
of Lyme disease warrant a combined 20 percent disability 
evaluation.  While there was no dorsiflexion of the ankles 
noted at the September 1998 examination (though plantar 
flexion was normal) and that moderate limitation of the ankle 
warrants a 10 percent rating per joint per Code 5271, the 
combing rating would only be 34 and would be rounded to 30 
percent.  As noted above, the veteran's residuals of Lyme 
disease are currently evaluated as 40 percent disabling.  
Accordingly, the Board finds that an increased disability 
based on an evaluation of the individual body parts affected 
is not warranted.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for residuals of Lyme 
disease, as the diagnostic criteria for an increased rating 
for this disability are not satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
7.88b Diagnostic Codes 5002, 5250, 5251, 5252, 5253, 5256, 
5260, 5261 (1999).


ORDER

An increased disability rating for residuals of Lyme disease 
is denied.  




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 

